 

Exhibit 10.4 

 

REVOLVING NOTE

 

$50,000,000 January 31, 2014

 

FOR VALUE RECEIVED, the undersigned, TRADE STREET OPERATING PARTNERSHIP, LP (the
“Borrower”) hereby unconditionally promises to pay to REGIONS BANK or registered
assigns (the “Lender”), in care of Regions Bank, as Administrative Agent (the
“Administrative Agent”), to its address as 3050 Peachtree Road, NW, Suite 400,
Atlanta, Georgia 30305, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of FIFTY MILLION AND
NO/100 DOLLARS ($50,000,000), or such lesser amount as shall equal the aggregate
unpaid principal amount of Revolving Loans made by the Lender to the Borrower
under the Credit Agreement (defined below), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement (as defined below).

 

This Revolving Note is one of the “Revolving Notes” referred to in the Credit
Agreement dated as of January 31, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Trade Street Residential, Inc., the financial institutions party
thereto and their assignees under Section 13.5. thereof, the Administrative
Agent, and the other parties thereto, and is subject to, and entitled to, all
provisions and benefits thereof. Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement. The Credit Agreement provides for the acceleration of the maturity of
this Revolving Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind
(other than any notice required to be provided by the Lender prior to a Default
becoming an Event of Default). No failure to exercise, and no delay in
exercising any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

Time is of the essence for this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

  TRADE STREET OPERATING PARTNERSHIP, LP             By: Trade Street OP GP,
LLC, its general partner               By: Trade Street Residential, Inc., its
sole member                 By: /s/ Richard Ross         Name: Richard Ross    
    Title:  Chief Financial Officer

 

2

